     Case 2:20-cv-08434-SVW-PVC Document 17 Filed 02/18/21 Page 1 of 1 Page ID #:102


1

2                                                                                    JS-6
3

4

5
                            UNITED STATES DISTRICT COURT
6
                           CENTRAL DISTRICT OF CALIFORNIA
7

8
       UNITED AFRICAN-ASIAN
9      ABILITIES CLUB, ON BEHALF OF                 Case No: 2:20-cv-08434-SVW-PVC
10
       ITSELF AND ITS MEMBERS;
       JESSIE JAMES DAVIS IV, An
11     Individual                                   ORDER FOR DISMISSAL WITH
12
                                                    PREJUDICE OF ENTIRE ACTION
                          Plaintiffs,
13                                                  [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
14           v.
15
       10930 OTSEGO PARTNERS, LLC;
16     and DOES 1 THROUGH 10, Inclusive
17

18                 Defendants
19
             Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
20
       parties herein and for good cause shown, this Court hereby dismisses with prejudice
21
       all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
22
       complaint in its entirety. Each of the parties herein shall bear their own respective
23
       attorney fees and costs.
24
             IT IS SO ORDERED.
25

26
               February 18, 2021
       Dated: ________________
27                                            By: _____________________________
28                                                  Hon. Stephen V. Wilson
                                                    United States District Judge


                                   ORDER FOR DISMISSAL                                         1
